Case 6:20-cv-00564-JCB Document 41 Filed 02/12/21 Page 1 of 1 PageID #: 1518




                                 No. 6:20-cv-00564

                               Lauren Terkel et al.,
                                    Plaintiffs,
                                        v.
                Centers for Disease Control and Prevention et al.,
                                   Defendants.


                                     ORDER

              The agency order challenged in this litigation has recently
           been extended, with minor modifications and additional find-
           ings, to be effective through March 31, 2021. See Temporary
           Halt in Residential Evictions to Prevent the Further Spread of
           COVID-19, 86 Fed. Reg. 8,020 (Feb. 3, 2021). By this order, the
           parties are given leave to file any desired supplemental brief-
           ing on summary judgment in light of that development. Any
           such briefing is due by February 16, 2021, and is limited to 10
           pages for all plaintiffs and 10 pages for all defendants.
                              So ordered by the court on February 12, 2021.



                                             J. C AMPBELL B ARKER
                                           United States District Judge
